DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-25, 88-89 and 113-114 in the reply filed on 04/22/2022 is acknowledged.
Claims 1-114 were pending.
Claims 26-40, 41-87 and 110-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
	Claims 1-25, 88-89 and 113-114 are pending and will be examined on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 3-5, 17, 23, 90-91, and 93-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4:

Claims 3 and 4 are directed to a humanized anti-CD228 antibody comprising a heavy chain variable region heavy chain variable region at least 90% identical to SEQ ID NO: 7 and a light chain variable region light chain variable region  at least 90% identical to SEQ ID NO: 8.  In addition, claims 3 and 4 require that specific amino acids be present at specific position numbers of the heavy chain variable region and the light chain variable region.  These required amino acids are depicted in the tables below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Table 1.  Amino acid positional requirements for heavy chain variable region as per claim 3.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Table 2.  Amino acid positional requirements for light chain variable region as per claims 3 and 4.  Note that * = limitation present in claim 4 only.  Rows highlighted in grey are mismatches between the amino acid positional requirements of the claims and the actual amino acids present in the corresponding position in SEQ ID NO:8.





Below is the complete sequence of SEQ ID NO: 7.  Amino acids required to be in specific positions are bold, italicized, underlined and highlighted:

QVQLQESGPGLVKPSETLSLTCTVSGDSITSGYWNWIRQPPGKGLEYIGYISDSGITYYNPSLKSRVTISRDTSKNQYSLKLSSVTAADTAVYYCARRTLATYYAMDYWGQGTLVTVSS

Below is the complete sequence of SEQ ID NO: 8.  Amino acids required to be in specific positions are bold, italicized, underlined and highlighted.  Amino acid mismatches are enclosed in {{double curly brackets}}:

DFVMTQSPLSLPVTLGQPASISCRASQ{{S}}LVHSDGNTYLHWYQQRP{{G}}QSPRLLIYRVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVP

The limitations of claims 3 and 4 regarding the light chain variable region render the claim indefinite because a skilled artisan would not be able to determine the metes and bound so of the claims.  For example, the way the claim is drafted, the broadest reasonable interpretation of the portions of claims 3 and 4 related to the light chain variable region is that the amino acid sequence of SEQ ID NO: 8 is used as a starting template and then the following point mutations are performed to the amino acid sequence of SEQ ID NO: 8:  S28D and G46L.  This satisfies all the limitations related to the light chain variable region of claims 3 and 4 because the sequence is greater than 90% identical to SEQ ID NO: 8, L2 is F, L27 is D, L36 is Y and L46 is L.  However, an amino acid sequence that is 100% identical to SEQ ID NO:8 also satisfies the limitation “greater than 90% identical to SEQ ID NO:8” of claims 3 and 4.  It would be wholly reasonable for a skilled artisan to be unable to determine if the S28D and G46L modifications are required or if claims 3 and 4 contain typos with respect to amino acid positions and/or amino acid identities.  In such a case, one of ordinary skill in the art would turn to the instant Specification for guidance and find the section on Exemplary Embodiments (Specification, ¶ 0244).  Exemplary embodiment 3 is identical to claim 3 and exemplary embodiment 4 is identical to claim 4.  However, exemplary embodiment 9 states:
“The antibody or antigen-binding fragment of any one of embodiments 1-5, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 8”
In the case of exemplary embodiment 9, the light chain variable region comprises an amino acid sequence that is a 100% match for SEQ ID NO: 8.  However, exemplary embodiment 9 includes all the limitations of exemplary embodiments 3 and 4 due to the preamble of exemplary embodiment 9.  A light chain variable region comprising an amino acid sequence 100% identical to SEQ ID NO: 8 (exemplary example 9) is incompatible with the required amino acid substitutions to SEQ ID NO: 8 required by exemplary examples 3 and 4). 
As such, the claims fail to distinctly point out the subject matter which the inventor regards as the invention.

Claim 5:

	Claim 5 states:
“A humanized anti-CD228 antibody, or antigen-binding fragment thereof, comprising a heavy chain variable region comprising the three Kabat CDRs of SEQ ID NO: 7, wherein position H27 is occupied by D, position H30 is occupied by T, position H47 is occupied by Y, position H71 is occupied by R, and position H78 is occupied by Y, and a light chain variable region comprising the three Kabat CDRs of SEQ ID NO: 8, wherein position L2 is occupied by F, position L36 is occupied by Y and position L46 is occupied by L.”
Below is a pairwise alignment of the VH CDRs aligned with SEQ ID NO: 7.  Specific amino acids at the specific positions listed in claim 5 that fall outside the VH CDR regions are denoted with red arrows:

    PNG
    media_image3.png
    231
    570
    media_image3.png
    Greyscale

Below is a pairwise alignment of the VL CDRs aligned with SEQ ID NO: 8.  Specific amino acids at the specific positions listed in claim 5 that fall outside the VL CDR regions are denoted with red arrows:

    PNG
    media_image4.png
    227
    565
    media_image4.png
    Greyscale


Due to the ambiguous wording of claim 5, there are two reasonable interpretations of the claim:
That the positional requirements (portion of claim 5 underlined above) refer to amino acids within the CDR regions (i.e. the D at H27, the T at H30, the Y at H47, the R at H71 and the Y at H78 are all within the VH CDR region)
That the positional requirements refer to amino acids in the heavy chain variable region and light chain variable region in their entireties.  
A skilled artisan would be unable to determine the broadest reasonable limitation of claim 5 because both option “1” and option “2” are logically inconsistent.
	With respect to option 1- a skilled artisan would instant Specification for guidance regarding the CDR sequences.  The complete sequences of SEQ ID NO: 7 and SEQ ID NO: 8 can be found on ¶ 0235 and ¶ 0243 of the instant specification, respectively.  Furthermore, these sequences found in the Specification have their respective Kabat CDRs underlined.  It is within the purview of one of ordinary skill in the art to realize that many of the amino acids with positional requirements lay outside the CDR regions for both the heavy chain variable region and light chain variable region (see pairwise alignments with arrows above).  
	With respect to option 2- There is no % identity limitation in claim 5.  If one of ordinary skill in the art were to interpret the amino acid positional requirements as referring to the heavy chain variable region and the light chain variable region in their entireties, the heavy chain variable region must comprise an amino acid sequences that is 100% identical to SEQ ID NO: 7 and the light chain variable region must comprise an amino acid sequence that is 100% identical to SEQ ID NO: 8.  
For the reasons stated above in the rejections of claims 3 and 4, it is impossible for the light chain variable region to both 1) comprise an amino acid sequence identical to SEQ ID NO:8 and 2) possess an amino acid D at position L28 and an amino acid L at position L46 because SEQ ID NO:8 does not have these specified amino acids at these specified positions.  
	As such, the claims fail to distinctly point out the subject matter which the inventor regards as the invention.

Claims 90-91 and 93-99:

Independent claim 90 is directed to an antibody drug conjugate comprising humanized anti-CD228 antibody comprising a heavy chain variable region heavy chain variable region  at least 90% identical to SEQ ID NO: 7 and a light chain variable region light chain variable region  at least 90% identical to SEQ ID NO: 8.  These required amino acids are depicted in the tables below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Amino acid positional requirements for heavy chain variable region as per claim 3.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Amino acid positional requirements for light chain variable region as per claims 3 and 4.  Note that * = limitation present in claim 4 only.  Rows highlighted in grey are mismatches between the amino acid positional requirements of the claims and the actual amino acids present in the corresponding position in SEQ ID NO:8.

	Dependent claim 91 includes all the limitations of claim 90 but specifies that the sequences of the heavy chain variable region and light chain variable region must be at least 95% sequence identity of SEQ ID NO: 7 and SEQ ID NO: 8, respectively.  Dependent claim 92 is dependent on claim 90 but increases the % identity limitation to 98%. 

Below is the complete sequence of SEQ ID NO: 7.  Amino acids required to be in specific positions are bold, italicized, underlined and highlighted:

QVQLQESGPGLVKPSETLSLTCTVSGDSITSGYWNWIRQPPGKGLEYIGYISDSGITYYNPSLKSRVTISRDTSKNQYSLKLSSVTAADTAVYYCARRTLATYYAMDYWGQGTLVTVSS



Below is the complete sequence of SEQ ID NO: 8.  Amino acids required to be in specific positions are bold, italicized, underlined and highlighted.  Amino acid mismatches are enclosed in {{double curly brackets}}:

DFVMTQSPLSLPVTLGQPASISCRASQ{{S}}LVHSDGNTYLHWYQQRP{{G}}QSPRLLIYRVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVP

The limitations of claims 90-91 and 93 regarding the light chain variable region render the claim indefinite because a skilled artisan would not be able to determine the intended limitations of the claim.  For example, the way the claim is drafted, the broadest reasonable interpretation of the portions of claims 90 and 91 related to the light chain variable region is that the amino acid sequence of SEQ ID NO: 8 is used as a starting template and then the following point mutations are performed to the amino acid sequence of SEQ ID NO: 8:  S28D and G46L.  This satisfies all the limitations related to the light chain variable region of claims 90 and 91 because the sequence is greater than 90% identical to SEQ ID NO: 8, L2 is F, L27 is D, L36 is Y and L46 is L.  However, an amino acid sequence that is 100% identical to SEQ ID NO:8 also satisfies the limitations “greater than 90% identical to SEQ ID NO:8” (claim 90), “greater than 95% identical to SEQ ID NO:8” (claim 91) and 100% identical to SEQ ID NO:8 (claim 93).  It would be wholly reasonable for a skilled artisan to be unable to determine if the S28D and G46L modifications are required or if claims 90-91 and 93 contain typos with respect to amino acid positions and/or amino acid identities.  In such a case, one of ordinary skill in the art would turn to the instant Specification for guidance and find the section on Exemplary Embodiments (Specification, ¶ 0244).  Exemplary embodiment 3 is contains all of the antibody-related limitations of claim 90 and exemplary embodiment 6 contains all the antibody-related limitations of claim 91.  However, exemplary embodiment 9 contains all the antibody limitations of claim 93 and states:
“The antibody or antigen-binding fragment of any one of embodiments 1-5, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 8”
In the case of exemplary embodiment 9, the light chain variable region comprises an amino acid sequence that is a 100% match for SEQ ID NO: 8.  However, exemplary embodiment 9 includes all the limitations of exemplary embodiments 3 and 6 due to the preamble of exemplary embodiment 9.  A light chain variable region comprising an amino acid sequence 100% identical to SEQ ID NO: 8 (exemplary example 9) is incompatible with the required amino acid substitutions to SEQ ID NO: 8 required by exemplary examples 3 and 4). 
As such, the claims fail to distinctly point out the subject matter which the inventor regards as the invention.

Note: Dependent claim 92 was not included in this rejection because one could alter SEQ ID NO:8 to include the S28D and G46L substitutions and the resulting sequence would be 98.2% identical to SEQ ID NO:8. 

Claim 17:

Regarding claim 17, the terms in parenthesis, “(S239C)…”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As such, the claim fails to distinctly point out the subject matter which the inventor regards as the invention.

Claim 23:

Claim 23 contains the following structure: 

    PNG
    media_image5.png
    441
    947
    media_image5.png
    Greyscale

All of the variables are defined with the exception of “(X)”.  It is unclear what, if anything, the (“X”) refers to.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-5 and 90-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed antibodies and description in specification
	Independent claims 3 and 90 are directed towards a humanized anti-CD228 antibody or antigen binding fragment thereof comprising a heavy chain variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO: 7 and a light chain variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO 8, wherein the heavy chain variable region and light chain variable region sequences are comprised of specified amino acids occupying specified positions (see Tables 1 and 2 above for the specified amino acids and their corresponding specified positions).  Dependent claim 4 is dependent on claim 3 and further specifies the limitation that position L28 of the light chain variable region must be the amino acid D. Dependent claim 91 further limits claim 90 with the limitation that the heavy chain variable region and light chain variable region must be 95% identical to SEQ ID NO: 7 and SEQ ID NO:8, respectively. Dependent claim 91 further limits claim 90 with the limitation that the heavy chain variable region and light chain variable region must be 98% identical to SEQ ID NO: 7 and SEQ ID NO:8, respectively. Claims 3, 4, 90, 91 and 92 are drawn to an antibody defined a claimed function (specifically binding to CD228) and comprising a partial structure.  The specification and the prior art do not teach which CDR sequences of SEQ ID NOs:7 and 8 can be varied without disrupting the claimed function.
Independent claims 1 and 18 and the specification (Specification, ¶0125,  ¶0127, ¶235 and ¶243) all disclose key structural elements of one antibody (namely, claims 1 and 18 and the Specification disclose an anti-CD228 antibody wherein said antibody comprises: 1) a CDR-H1 sequence of SEQ ID NO: 1, a CDR-H2 sequence of SEQ ID NO: 2 and a CDR-H3 sequence of SEQ ID NO: 3 and 2) a CDR-L1 sequence of SEQ ID NO: 4, a CDR-L2 sequence of SEQ ID NO: 5 and a CDR-L3 sequence of SEQ ID NO: 6).
	The instant specification also provides the sequences and loci of both the VH CDRs and the VL CDRs within the VH comprising the amino acid sequence of SEQ ID NO:7 and VL comprising the amino acid sequence of SEQ ID NO:8, respectively (Specification ¶235 and ¶ 243).  However, claims 3 and 90 only require that: 1) the VH be >= 90% of the amino acid sequence of SEQ ID NO: 7 and 2) the VL be >= 90% of the amino acid sequence of SEQ ID NO: 8.  The claims encompasses amino acid variation up to 10%, including in the CDR regions of VH comprising the amino acid sequence of SEQ ID NO:8, and/or VL comprising the amino acid sequence of SEQ ID NO:7.  For dependent claims 91 and 92, the allowable variation, including in the CDR regions, is 5% and 2%, respectively.  

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.
In addition, at the time of filing, it was known that there are many conventional anti-CD228 (CD228 is also known as MFI2) antibodies disclosed in the prior art and that they are comprised of six distinct CDR sequences.  For example, Williams (Williams, et al., US 2017/0320960 A1; Published 11/09/2017) teaches on the subject of anti-CD228 antibodies (referred to as anti-MFI2 antibodies by Williams).  Williams discloses 18 murine anti-CD228 antibodies as well as 4 humanized anti-CD228 antibodies.  All 22 of these anti-CD228 antibodies have six distinct and disclosed CDRs (Williams, Fig. 6A-B).  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Both the specification and independent claims 1 and 18 disclose the 6 CDR sequences required to form an intact antibody capable of binding CD228, however the scope of the claims encompasses all antibodies that: 1) comprise a VH at least 90% identical to SEQ ID NO: 7, 2) comprise a VL at least 90% identical to SEQ ID NO: 8 and 3) are capable of binding CD228. Furthermore, the specification provides nine combinations of 6 distinct CDR sequences with the ability to perform the claimed function of binding to CD228. These antibodies were formed by starting with three humanized VH sequences and three humanized VL sequences and then engineering antibodies with all possible combinations of these humanized sequences (Specification, ¶ 0259).  The table below summarizes these antibodies as well as provides the SEQ ID NOs and references to the paragraphs of the Specification where each of the three humanized VH sequences and three humanized VL sequences are disclosed (including the CDR regions). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 Note that the CDR sequences for the VH regions are highly similar to one another as are the CDR sequences for the VL regions.  Due to: 1) the limited number of antibodies comprising 6 CDRs disclosed and 2) the intragroup CDR sequence similarities of the VH CDRs as well as the intragroup CDR sequence similarities of the VL CDRs, the disclosed sequences and antibodies do not constitute a representative number of antibody species within the genus of any antibody capable of binding CD228  
 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the 3 VH-CDR sequences and 3 VL-CDR sequences of an antibody was the minimum structure essential for binding specificity.  As was also noted above, the specification only disclosed one antibody that binds to CD228. Claims 3, 4, 90, 91 and 92 are directed towards a claimed function (binding to CD228) without the required corresponding claimed structure (the sequences of the 6 distinct CDRs).  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
In conclusion, the art does not teach and the specification does not disclose a genus of antibodies that bind to CD228.  Furthermore, a disclosure of one antibody that binds to CD228 does not permit a skilled artisan to envision a genus of antibodies that can bind to CD228 as broadly encompassed by the instant claims. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.





Allowable Subject Matter
Claims 1-2, 6-16, 18-22, 24-25, 88-89 and 113-114 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowance rest on the uniqueness of light chain CDRs.  Numerous anti-CD228 antibodies comprising the heavy chain CDRs of the instant application were found in the prior art.  For example, McDonagh (McDonagh, et al., WO 2004/050867 A1; Published 06/17/2004) teaches a sequence that comprises all three HC CDRs of the instant application:

    PNG
    media_image7.png
    234
    1049
    media_image7.png
    Greyscale

	However, the next nearest prior art for the VL CDRs was also found in McDonagh:

    PNG
    media_image8.png
    308
    1004
    media_image8.png
    Greyscale

The difference between the instant claimed CDR L1 and the CDR L1 of the prior art is the N to D substitution indicated by the red arrow.  The instant Specification discusses on the subject of this N to D substitution—the purpose of this substitution was to eliminate asparagine deamidation, which, according to Table 7 of the Specification, occurred at a rate of 8.3% at 37 dC and pH 7.4 (physiological conditions) (Specification, ¶ 0259).  
The question that must be addressed is “would the N to D substitution be obvious to one of ordinary skill in the art?”.  Lu (Lu, et al., 2019, Vol 11, Issue 1; Published online 12/10/2018) teaches on the subject of asparagine deamidation and aspartate isomerization based on motifs within an antibody’s CDRs (Lu, Abstract).  



Lu teaches that the amino acid motif NG has the highest rate of deamidation of all the motifs studied 

(Lu, p 48, Fig 2):


    PNG
    media_image9.png
    548
    789
    media_image9.png
    Greyscale

Deamidation frequency by CDR under basic stress (pH 8.5).  Red indicates deamidated and blue indicates unmodified.

Note that the sequence of McDonagh comprises an NG motif in CDR L1.  This was found to be the asparagine motif most susceptible to deamidation (deamidation rate = 75%).  Lu does teach that deamidation rates slow when the pH is lowered (Lu, p45, ¶1) and this could explain why the deamidation rate observed in Table 7 of the instant specification was 8.3% instead of 75% at pH 7.4 and 37 dC (Specification, ¶ 0259).  
This deamidation phenomenon associated with the NG motif taught by Lu provides motivation to substitute the N for another amino acid.  The question now arises “would one of ordinary skill in the art select D to replace N in CDR L1?”
Lu also teaches on the subject of isomerization of aspartate based on motif and CDR position (Lu, p 48, Fig. 3):

    PNG
    media_image10.png
    542
    860
    media_image10.png
    Greyscale

Isomerization frequency by CDR under acidic stress (pH 5.5).  Red indicates isomerized and blue indicates unmodified.

Note that after the N>D substation, the NG motif in CDR L1 would become a DG motif in CDR L1.  The figure above from Lu teaches that DG motifs in CDR L1 undergo isomerization at a rate of 40%, which is significant. 
Given the data of Lu, one of ordinary skill in the art would expect the DG motif to undergo isomerization at a rate of about 40%.  However, the rate of isomerization was observed to be significantly lower—0.2-0.3%, even at pHs lower than those used by Lu.  MPEP §716.02(a)(IV) states:
“Absence of property which a claimed invention would have been expected to possess based on the teachings of the prior art is evidence of unobviousness.” Ex parte Mead Johnson & Co., 227 USPQ 78 (Bd. Pat. App. & Inter. 1985).  In the instant case, based on the teachings of the prior art, one would expect an isomerization rate of about 40% for the DG motif in CDR L1.  The actual rate of isomerization of the DG motif in CDR L1 was between 0.2 and 0.3%, roughly 0.625% of the expected rate of isomerization.  This lack of susceptibility to isomerization constitutes the absence of a property that would have been expected based on the teachings of the prior art and thus the N to D substation in CDR L1 is not an obvious variation.  
Since this N to D substitution is nonobvious, the instant claimed anti-CD228 antibody comprising the instant claimed CDRs is free of prior art.  Since the instant claimed immunoconjugate comprises the anti-CD228, the instant claimed immunoconjugate is also free or prior art.  Furthermore, all claims dependent on an independent claim which includes all 6 CDRs as limitations contain all of the limitations of their corresponding independent claim (including the CDR limitations) and thus are allowed (with the exception of claims 17 and 23 which were rejected under 35 USC § 112(b)).

Conclusion
Claims 1-2, 6-16, 18-22, 24-25, 88-89 and 113-114 are allowed.
Claims 3-5, 17, 23 and 90-99 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643            

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643